—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 3, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The court, whose determinations with regard to pretext are entitled to great deference (see, People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103), properly determined that defendant failed to sustain his burden of showing purposeful discrimination. The challenges at issue were based on valid concerns, and the record does not support defendant’s contention that the court relied on inappropriate factors in making its determination.
*402The court properly admitted evidence of contemporaneous uncharged sales as part of the narrative, to show why the officers targeted defendants and to prove that defendants were acting in concert (see, People v Garcia, 276 AD2d 270). The probative value of the challenged evidence outweighed its prejudicial impact (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.